Citation Nr: 1125832	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for sarcoidosis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for avascular necrosis of the left hip.

5.  Entitlement to service connection for avascular necrosis of the right hip.

6.  Entitlement to service connection for arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from April 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran testified at a March 2010 hearing held at the RO before the undersigned Veterans Law Judge.  At that time, the Veteran withdrew an appeal with regard to service connection for residuals of a shell fragment wound of the right forearm.  A transcript of that hearing is associated with the claims file.  

In April 2010, the Board remanded the remaining issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  In the course of processing that appeal, service connection for posttraumatic stress disorder (PTSD) was granted; this fully satisfied the issue on appeal, and hence there remains no question before the Board with respect to PTSD.  The remaining issues, as listed above, remain on appeal.

During the processing of the remand, the Veteran's attorney representative withdrew his representation due to a conflict of interest.  The Veteran has declined to name another representative.


FINDINGS OF FACT

1.  Service connection for sarcoidosis was denied in an unappealed December 1981 rating decision on the grounds that there no nexus to service; the denial became final in December 1982.

2.  Evidence received since December 1981 was not previously considered by agency decision makers; however, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim.

3.  There is no diagnosis of any current chronic headache disorder.

4.  There is no diagnosis of any current chronic arthritis condition.

5.  The currently diagnosed low back disability was not first manifested in service; the preponderance of the evidence is against a finding that the current low back disability is related to military service.

6.  The currently diagnosed avascular necrosis of the left hip was not first manifested during service; the preponderance of the evidence is against a finding that the current avascular necrosis of the left hip is related to military service.

7.  The currently diagnosed avascular necrosis of the right hip was not first manifested during service; the preponderance of the evidence is against a finding that the current avascular necrosis of the right hip is related to military service.



CONCLUSIONS OF LAW

1.  The criteria for reopening of a previously denied claim of service connection for sarcoidosis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection of headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection of arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection of avascular necrosis of the left hip have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6. The criteria for service connection of avascular necrosis of the right hip have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), identifying the basis for evaluation considerations; and Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the criteria for reopening.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No VA examinations were conducted in connection with the current appeals in the absence of competent evidence indicating even a possible link to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for sarcoidosis was denied in a December 1981 rating decision on the grounds that no diagnosis of the condition was shown in service or within the first post-service year; there was no nexus to service.  The evidence of record consisted of service treatment records and statements from the veteran and his wife detailing the onset and treatment of the condition.

Since December 1981, extensive VA treatment records have been associated with the claims file.  Records of the Veteran's 1975 diagnosis and treatment at the VA Medical Center (VAMC) in Buffalo, NY, offer no opinion regarding etiology or nexus to service.  Current medical records show a current diagnosis, but do not include opinions regarding etiology.  Ms. BN, a homeopath and naturopath, described the Veteran's current complaints of pain, weakness, fatigue, and anxiety, and referenced the Veteran's reports of herbicide exposure in Vietnam.  She did not, however, offer any opinion regarding a nexus between service and current complaints.  Service personnel records have also been obtained.

The evidence received since December 1981 is new in the sense that it was not part of the file at the time of that decision.  However, it is not material.  The VA treatment records and the summary of private treatment document post-service complaints and diagnosis, but do not address the unestablished fact of a nexus to service.  In the absence of any opinion whatsoever regarding a nexus, there is no reasonable possibility of substantiating the claim raised, and hence reopening is not warranted.

The Veteran has expressed his belief in a nexus, based on the temporal relationship between service and diagnosis, or possibly on exposure to herbicides in Vietnam.  To the extent the veteran expresses his opinion regarding direct service connection, the allegation has already been fully considered by VA.  The current claim is a repetition of that adjudicated in 1981.  While the Veteran has raised a new theory of entitlement, based on herbicide exposure, he has offered no supporting documentation or evidence in support of the theory.  As a layperson, the Veteran is not competent to render an opinion on the relationship between sarcoidosis and herbicide, and hence his espousing of a theory, alone, is not material.  He has provided no basis on which the Board can consider there to be a reasonable possibility of the new theory triggering development which could result in substantiating his claim.  Shade v Shinseki, 24 Vet. App. 110 (2010).

The applicability of 38 C.F.R. § 3.156(c) has also been considered.  This regulation provides that when relevant service department records which had existed but had not been obtained in connection with an earlier claim are associated with the claims file, the claim must be reconsidered ab initio.  An extract of the Veteran's service personnel records has been added to the file since December 1981.  These records document the periods, locations, and duties involved in his service.  They include no medical information, nor do they add any information to the file which was not already present.  Hence, they are not relevant to the question on appeal.  Reconsideration based on the submission of additional service department records is not warranted.

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Certain diseases are also presumed to be service connected when manifested in a Veteran exposed to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Records establish the Veteran's service in Vietnam in 1969 and 1970; his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Headaches

The Veteran alleges entitlement to service connection for headaches.  However, outside of his initial claim for the benefit, there is no competent or credible evidence of any chronic or recurrent headaches of record.  

Service treatment records demonstrate no diagnosis or complaint of headaches at any time during service.  Post service medical records show no complaints of or treatment for chronic headaches, and no diagnosis of any chronic headache disorder is reflected.  Ms. BN, in describing the Veteran's ongoing problems and complaints, makes no mention of headaches, even as a symptom of another condition.

The great weight of the evidence is against a finding that there is any current headache disability.  A current disability is a requirement for service connection.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for headaches is not warranted.


B.  Arthritis

The Veteran alleges service connection for arthritis, generally, as a separate and distinct disability from his low back and hip problems.

The sole evidence of arthritis is the Veteran's own statements.  He is not competent to render a diagnosis in this instance, as he is a layperson lacking the required specialized knowledge and training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Arthritis cannot be diagnosed based on clinical observation; radiographic evidence is required.  38 C.F.R. § 4.71a, Code 5003.  This is outside the scope of the Veteran's five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

This is not a situation where the Veteran is reporting that a doctor has made a diagnosis; he has not made that allegation, and a review of the post-service medical records, including the summary of Ms. BN, shows no diagnosis of arthritis.  Doctors do refer to degenerative changes of the hips and low back, but these are in reference to the diagnosed avascular necrosis and disc disease, and are not a diagnosis of osteoarthritis.  The failure of repeated doctors to note arthritis as a current diagnosis, even following multiple work-ups for complaints of musculoskeletal problems, is noteworthy.

The great weight of the evidence is against a finding that there is any current generalized arthritis disability.  A current disability is a requirement for service connection.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for arthritis is not warranted.

C.  Low Back Disability

The Veteran alleges that his current low back disability is related to a 1970 explosion in Saigon, Vietnam.

Service treatment records reveal no treatment for or complaints of any low back problems during the entire period of active duty service.  No such disability or problems are noted on entry to or separation from service.  Further, service records reflect no treatment for any injuries related to any explosion, or any findings or observations consistent with an explosion during service.

Post service records refer to generalized aches and pains, beginning in 1975 when the Veteran was diagnosed with sarcoidosis.  The first reference to low back problems is reflected in August 2003 treatment records, when the Veteran complained of sciatica and chronic low back pain.  The pains had begun nine months prior.  The Veteran was subsequently diagnosed with degenerative disc disease of the low back; MRIs have continued to confirm this diagnosis.

In the absence of any credible evidence of disease or injury in service, no VA examination was required, as there was no possible basis upon which a nexus opinion could rely.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No doctor or health care provider has offered any opinion relating the current diagnosis to service.

The evidence of record fails to show any continuity of symptomatology since service; although the Veteran now alleges pain since separation, contemporaneous service and post-service records contradict him.  There was no back injury in service, and back problems were not identified until many years after service, well outside any potentially applicable presumptive period.  Further, no listed presumptive condition is diagnosed; disc disease is not listed in 38 C.F.R. § 3.309(a).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.

D.  Avascular Necrosis

As the analysis with respect to the left and right hips is identical, the conditions are discussed together.  The Veteran has alternatively alleged that he injured his hips in a 1970 explosion in Saigon, or that the degenerative disease is due to exposure to herbicides in Vietnam.

Service treatment records show no complaints of or treatment for any left or right hip problems.  Entry and separation examinations noted no objective or subjective hip difficulties.  Further, records do not reflect any mention of involvement in an explosion.  There is no record of treatment for any injury or condition consistent with such an event.

Post service records show complaints of low back pain and sciatica in 2003; in 2006, MRIs showed bilateral avascular necrosis.  Current records continue to show the diagnosis, and the Veteran continues to complain of bilateral hip pain.  Surgery has been recommended, but he has declined.

No doctor has opined that the current diagnoses are related to service.  In fact, in March 2007 a VA treating doctor cited the Veteran's history of athletics, including college and professional football, in discussing his complaints.  The doctor did not opine that the current problems were related to such, but noted them as factors.  

There is no showing of hip problems in service or for many years afterward.  There is no continuity of symptoms, and no competent medical professional has related current complaints to service.  Avascular necrosis is not a listed presumptive chronic disease.  38 C.F.R. § 3.308(a).  Although the Veteran has alleged some involvement of herbicides in the development of his disabilities, no doctor or other competent evidence has related herbicide exposure to avascular necrosis.  The Veteran is not competent to offer such an opinion, and the disease is not a listed presumptive condition under 38 C.F.R. § 3.309(e). 

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for left or right hip avascular necrosis is not warranted.


ORDER

New and material evidence not having been received, the previously denied claim of service connection for sarcoidosis is not reopened; the appeal is denied.

Service connection for headaches is denied.

Service connection for arthritis is denied.

Service connection for a low back disability is denied.

Service connection for left hip avascular necrosis is denied.

Service connection for right hip avascular necrosis is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


